DETAILED ACTION

Specification
Amendments to the specification were received on 8/22/2018. These amendments are acceptable.

Allowable Subject Matter
Claims 1-30 are allowed.

As per claim 1, the prior art Washburn (US 2016/0349174) discloses a computer implemented method of determining maturity of a sample source rock (see Abstract and paragraph 0077 and 0083: computer implement method; see paragraphs 0003 and 0050: method to estimate thermal maturity of a sample/source rock), the method comprising the steps of:
establishing, by a data analysis engine, communication links with a source rock database and a plurality of data acquisition devices placed in vicinity of a sample source rock (see Figs. 1 and 12 and paragraphs 0026, 0029, 0052, 0083: processor 109, i.e. data analysis engine, in communication with memory/database and a plurality of data acquisition devices, i.e. vibrational spectroscopy measurement device and a LIBS measurement system or apparatus, analyzing/in the vicinity of the sample source rock);
acquiring, by the data analysis engine, a plurality of data of a sample source rock from the plurality of data acquisition devices, i.e. the recited second plurality of data,  
analyzing, by the data analysis engine, the second plurality of data using a predictive correlation to determine maturity of the sample source rock using a machine learning model (see paragraphs 0010, 0050, 0060, 0069, 0072, and 0074: discloses data analysis for correlating data to determine maturity of the sample source rock; and see paragraphs 0071: neural nets and clustering assisted regression analysis are types of machine learning algorithms); the analyzing comprising properties to differentiate each type of the plurality of representative source rocks (see paragraphs 0072-0074: using correlation to determine kerogen type). 

Lafrgue (US 6,629,086) discloses a method of training a neural net that includes a reference set, i.e. source rock database, containing a first plurality of data acquired from a plurality of representative source rocks and a plurality of properties of the plurality of representative source rocks (see column 7 lines 8-15 and column 9 lines 35 to column 10 line 6: training data set includes a plurality of parameters/properties of the plurality of representative sample/source rocks; see column 2 lines 4-9: training uses rock samples having known characteristics); and 
wherein the predictive correlation is generated, by the data analysis engine, by applying a machine learning model to correlate the first plurality of data acquired from the plurality of representative source rocks with the plurality of properties of the plurality of representative source rocks (see column 1 lines 54-65, column 2 lines 13-30, and column 9 lines 35 to column 10 line 6: analyzes parameters using a correlation 

Craddock (US 2018/0188161) discloses a method of analyzing spectral data wherein the analyzing comprises determining a spectroscopic wavenumber band for the first plurality of data and at least one of the plurality of properties to differentiate each type of the plurality of representative source rocks, the determining comprising computing weights for a plurality of wavenumber points of the spectroscopic wavenumber band (see Figs 2 and 6 and paragraphs 0042-0044, 0051,and 0057: discloses a method of determining maturity in a particular wavenumber band using a plurality of windows, the claim does not define the values of the weights, how they are utilized, nor what each type of source rock comprises, the disclose of Craddock meets the board recitation of the claimed invention as is discloses that specified windows is a weighted analysis wherein the data points outside the widows are not considered, i.e. given a zero weight in the disclosed data processing algorithm; and see paragraph 0065: method is implements in a computer, i.e. a computer). 

Buchert (US 2005/0043630) discloses a method of analyzing pyroelectric energy spectrums (see paragraphs 0045 and 0048) wherein the windows, i.e. previously discussed weights, are based on a sensitivity of the plurality of wavenumber points of the spectroscopic wavenumber band to the at least one properties of the sample of interest (see paragraphs 0038 and 0045-0046: windows are selected to include 

However the prior art fails to disclose the claimed method for determining maturity of a sample source rock including analyzing, by the data analysis engine, the second plurality of data using a predictive correlation to determine maturity of the sample source rock, the analyzing comprising determining a spectroscopic wavenumber band for the first plurality of data and at least one of the plurality of properties to differentiate each type of the plurality of representative source rocks, the determining comprising computing a plurality of non-zero weights for a respective plurality of wavenumber points of the spectroscopic wavenumber band, the plurality of non-zero weights based on a sensitivity of the respective plurality of wavenumber points of the spectroscopic wavenumber band to the at least one of the plurality of properties, such that a higher weight of the plurality of non-zero weights corresponds to a greater sensitivity of a respective wavenumber point; 
wherein the predictive correlation is generated, by the data analysis engine, by applying a machine learning model to correlate the first plurality of data acquired from the plurality of representative source rocks with the plurality of properties of the plurality of representative source rocks.

Independent claims 18 and 27 are allowable for the same reasons as allowable independent claim 1. 

Dependent claims 2-17, 19-26, and 28-30 are allowable due to their dependency upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865